PER CURIAM.
The trial court was faced with the extremely difficult and heart-rending decision to remove an infant born out of wedlock from the custody of his prospective adoptive parents and place him with his natural father. The court’s thorough and cogent final judgment correctly decided all legal issues presented and is supported by substantial competent evidence on all factual issues decided. We affirm in all respects.
GLICKSTEIN, C.J., FARMER, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.